ITEMID: 001-83486
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF URSU v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-1;Violation of Art. 5-3
JUDGES: Nicolas Bratza
TEXT: 5. The applicant, Mr Mihai Ursu, is a Moldovan national who was born in 1970 and lives in Peresecina.
6. On 31 March 2004 the applicant was arrested on suspicion of having murdered, in 1993, Mr I.O., whose mother became Speaker of Parliament in 2001.
7. Between 2 April and 3 August 2004 he was remanded on the basis of monthly detention orders issued by the Buiucani District Court. The detention orders set out as grounds for his detention the fact that he had been suspected of having committed a serious offence punishable by more than two years' imprisonment; moreover, the isolation of the suspect from society was considered necessary because he might abscond and obstruct the criminal investigation by influencing the witnesses.
8. In his appeals against the detention orders, the applicant argued, inter alia, that his detention was not necessary since there were no objective reasons to suspect him, that during his detention no investigation measures had been carried out and that he suffered from epilepsy and needed specialist medical treatment.
9. All his appeals were dismissed on the ground that the circumstances warranting his detention had not changed. On 6 July 2004 the Chişinău Court of Appeal reduced the duration of the detention order from thirty days to twenty days on the ground that “during the previous month no investigation measures were carried out ... the suspect did not have a criminal record, he has a family and minor children, a house, a job and serious health problems.”
10. On 3 August 2004 the Prosecutor's Office submitted the applicant's case file to the competent court. After that date the applicant continued to be detained without any detention order.
11. On 21 December 2004 a habeas corpus request lodged by the applicant was rejected and he continued to be detained in pre-trial detention until 6 July 2006, when he was convicted and sentenced to twelve years' imprisonment.
12. The relevant domestic law has been set out in the Court's judgments in the cases of Sarban v. Moldova (no. 3456/05, § 51, 4 October 2005) and Holomiov v. Moldova (no. 30649/05, §§ 85 and 87, 7 November 2006).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-3
